PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Zhang et al.
Application No. 15/967,464
Filed: 30 Apr 2018
For: CRISPR-Cas Nickase Systems, Methods And Compositions For Sequence Manipulation in Eukaryotes
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the May 24, 2021 petition filed under 37 CFR 1.183 requesting waiver of the requirement in 37 CFR 1.321(d) that the references1 being disclaimed over in the terminal disclaimer concurrently filed be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(5)(ii).  This is also a decision on the May 24, 2021 petition under 37 CFR 1.182, requesting expedited consideration of the petition under 37 CFR 1.183. On July 20, 2021, applicant filed a supplemental petition requesting consideration of the concurrently filed amendment to the specification under 37 CFR 1.71(g)(1) to disclose the names of the parties to the joint research agreement.

The petition under 37 CFR 1.182 is GRANTED. 

The petition under 37 CFR 1.183 is GRANTED.

FEES

Receipt of the petition fee of $420 pursuant to 37 CFR 1.17(f) for the petition under                   37 CFR 1.183 and the petition fee of $420 pursuant to 37 CFR 1.17(f) for the petition under       37 CFR 1.182 is acknowledged. Receipt of $140 pursuant to 37 CFR 1.17(i) as required by 37 CFR 1.71(g)(2) for the amendment to the specification under 37 CFR 1.71(g)(1) is acknowledged (the supplemental petition incorrectly refers to this fee as a “petition fee”).
					
RELEVANT STATUTE AND REGULATIONS 

Pre-AIA  35 U.S.C. 103(c) provides:
 


	(2) For purposes of this subsection, subject matter developed by another person and a 	claimed invention shall be deemed to have been owned by the same person or subject to 	an obligation of assignment to the same person if —

	(A) the claimed invention was made by or on behalf of parties to a joint research 	agreement that was in effect on or before the date the claimed invention was made; 
	(B) the claimed invention was made as a result of activities undertaken within the scope 	of the joint research agreement; and 
	(C) the application for patent for the claimed invention discloses or is amended to 	disclose the names of the parties to the joint research agreement.

	(3) For purposes of paragraph (2), the term “joint research agreement” means a written 	contract, grant, or cooperative agreement entered into by two or more persons or entities 	for the performance of experimental, developmental, or research work in the field of the 	claimed invention.

37 CFR 1.104(c)(5)(ii) provides:

	Subject matter which qualifies as prior art under 35 U.S.C. 102(e), (f), or (g) in effect 	prior to March 16, 2013, and a claimed invention in an application pending on or after 	December 10, 2004, or in any patent granted on or after December 10, 2004, will be 	treated as commonly owned for purposes of 35 U.S.C. 103(c) in effect prior to March 16, 	2013, on the basis of a joint research agreement under 35 U.S.C. 103(c)(2) in effect prior 	to March 16, 2013, if: 

		(A) The applicant or patent owner provides a statement to the effect that the 			subject matter and the claimed invention were made by or on behalf of the parties 			to a  joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 			1.9(e), which was in effect on or before the date the claimed invention was made, 			and that the claimed invention was made as a result of activities undertaken 			within the scope of the joint research agreement; and 
		(B) The application for patent for the claimed invention discloses or is amended 			to disclose the names of the parties to the joint research agreement. 

37 CFR 1.321(d) provides (emphasis added):

	A terminal disclaimer, when filed in a patent application or in a reexamination 	proceeding to obviate double patenting based upon a patent or application that is not 	commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) , must: 

		(1) Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section; 
		(2) Be signed in accordance with paragraph (b)(1) of this section if filed in a 			patent application or be signed in accordance with paragraph (a)(1) of this section 			if filed in a reexamination proceeding; 
		(3) Include a provision waiving the right to separately enforce any patent granted 			on that application or any patent subject to the reexamination proceeding and the 
     		 patent or any patent granted on the application which formed the basis for the  
      		double patenting, and that any patent granted on that application or any patent 
     		 subject to the reexamination proceeding shall be enforceable only for and during 
      		such period that said patent and the patent, or any patent granted on the         
      		application, which formed the basis for the double patenting are not separately 
      		enforced.

37 CFR 1.183 provides:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be sus-pended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).

DECISION 

In the present petition filed under 37 CFR 1.183, Petitioner requests waiver of the requirement in 37 CFR 1.321(d) that the references2 being disclaimed over in the terminal disclaimer filed concurrently with the petition, be disqualified as prior art in the manner set forth in 37 CFR 1.104(c)(5)(ii) (which implements pre-AIA  35 U.S.C. 103(c)). Petitioner argues that the provisions of 37 C.F.R. 1.321(d) do not provide a mechanism to file a terminal disclaimer in situations in which the reference application is not prior art and therefore cannot be disqualified as prior art in the manner set forth in 37 CFR 1.104(c)(5)(ii). Therefore, Petitioner asserts that Applicant is subject to the extraordinary and unjust situation where the Office’s nonstatutory double patenting (NSDP) rejection cannot be overcome under the rules by the terminal disclaimer.

Applicant’s instant petition under 37 CFR 1.183 has been fully considered.  

A review of the record reveals that the terminal disclaimer based on a joint research agreement filed on May 24, 2021 meets all of the formal requirements of 37 CFR 1.321(d) and the requirements of 37 CFR 1.104(c)(4)(ii) (except for the disqualification of prior art requirement for which waiver is presently requested). Applicant met the requirements to establish the existence of a joint research agreement (JRA) in accordance with 37 CFR 1.104(c)(4)(ii) by:
(1) Submitting a statement on May 24, 2021 that the claimed inventions of the references listed in the JRA TD and the claimed invention(s) of the instant application were made by or on behalf of one or more parties to a joint research agreement within the meaning of pre-AIA  35 U.S.C. 103(c) that was in effect on or before the date the claimed invention(s) of the instant application was made, and the claimed invention(s) of the instant application was made as a result of activities undertaken within the scope of the joint research agreement
and 
(2) Amending the specification on July 20, 2021 to name the parties to the JRA. 
The $140 fee as set forth in 37 CFR 1.17(i) as required by 37 CFR 1.71(g)(2) for the amendment to the specification under 37 CFR 1.71(g)(1) to disclose the names of the parties to the JRA was paid on July 20, 2021.
In view of the present facts and circumstances, it is in the interest of justice to waive the requirement in 37 CFR 1.321(d) that the reference be prior art that is disqualified in the manner as set forth in 37 CFR 1.104(c)(5)(ii) in order for applicant to able to file the terminal disclaimer under this provision to obviate the nonstatutory double patenting rejections of record based on the references listed in the terminal disclaimer filed on May 24, 2021. Accordingly, the present petition under 37 CFR 1.183, as supplemented on July 20, 2021, requesting waiver of the requirement in 37 CFR 1.321(d) that the references being disclaimed over in the terminal disclaimer filed on May 24, 2021 be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(5)(ii) is granted.

CONCLUSION

1.	The May 24, 2021 petition filed under 37 CFR 1.183, as supplemented on July 20, 2021 is granted.

2.	The terminal disclaimer filed on May 24, 2021 will be forwarded to the paralegal staff for processing.	

3.	Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.


/Cliff Congo/
Cliff Congo
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 The references in the terminal disclaimer are US Patent Nos. 8,697,359; 8,771,945; 8,795,965; 8,889,356; 8,945,839; and 9,840,713; and US Patent Application Nos. 15/430,260; 15/967,495; 16/177,403; 16/445,150; 16/445,156; 16/906,580; and 17/034,754.
        2 Id.